

Exhibit 10.1
SiteOne Landscape Supply, Inc.
Employee Stock Option Agreement
This Employee Stock Option Agreement (the “Agreement”), by and between SiteOne
Landscape Supply, Inc., a Delaware corporation (the “Company”), and the Employee
whose name is set forth on Exhibit A hereto, is being entered into pursuant to
the SiteOne Landscape Supply, Inc. 2016 Omnibus Equity Incentive Plan (the
“Plan”) and is dated as of the date it is accepted and agreed to by the Employee
in accordance with Section 7(p). Capitalized terms that are used but not defined
herein shall have the respective meanings given to them in the Plan.
The Company and the Employee hereby agree as follows:
Section 1.Grant of Options
(a)    Confirmation of Grant. The Company hereby evidences and confirms,
effective as of the date set forth on Exhibit A hereto (the “Grant Date”), its
grant to the Employee of the number of options to purchase Shares as set forth
on Exhibit A hereto (the “Options”), subject to adjustment pursuant to the Plan.
The Options are not intended to be incentive stock options under the Code. This
Agreement is entered into pursuant to, and the terms of the Options are subject
to, the terms of the Plan.
(b)    Option Price. The Option Price for each Share covered by the Options is
the price set forth on Exhibit A hereto.
Section 2.    Vesting and Exercisability
(a)    Vesting. Except as otherwise provided in Section 5 or Sections 2(b)-(e),
the Options shall become vested, if at all, in the percentage(s), and on the
vesting date(s) set forth on Exhibit A hereto (each, a “Vesting Date”), subject
to the continued employment of the Employee by the Company or any Subsidiary
through such date. For purposes of this Section 2 and Section 3, a termination
of the Employee’s employment shall be determined without regard to any statutory
or deemed or express contractual notice period.
(b)    Death or Disability. If the Employee’s employment with the Company or the
Subsidiaries is terminated by reason of a Special Termination (i.e., death or
Disability), all then outstanding Options shall then become vested.
(c)    Retirement. If the Employee’s employment with the Company terminates due
to Retirement and the Employee has entered into a Non-Compete Agreement, then as
long as the Employee does not violate the terms of the Non-Compete Agreement,
the Options that would have vested within the two-year period immediately
following the effective date of the Employee’s Retirement had the Employee then
been employed (the “Retirement Options”) will become vested on the Vesting Dates
within such two-year period.
(d)    Termination without Cause. If the Employee’s employment with the Company
or the Subsidiaries is terminated by the Company without Cause, a number of
Options shall then vest equal to the number of Options that would have vested on
the next scheduled Vesting Date, had the Employee remained employed through such
Vesting Date, multiplied by a fraction, (x) the numerator of which is the number
of days from the immediately preceding Vesting Date (or the Grant Date, if the
termination of employment occurs prior to the first Vesting Date) and (y) the
denominator is the number of days from the immediately preceding Vesting Date
(or the Grant Date, if the termination of employment occurs prior to the first
Vesting Date) through such next Vesting Date.
(e)    Discretionary Acceleration. The Administrator, in its sole discretion,
may accelerate the vesting or exercisability of all or a portion of the Options,
at any time and from time to time.
(f)        Exercise. Once vested in accordance with the provisions of this
Agreement, the Options may be exercised at any time and from time to time prior
to the date such Options terminate pursuant to Section 3, subject to such
generally applicable restrictions on exercise as may be imposed by the







--------------------------------------------------------------------------------




Administrator (including customary blackout periods during which trading by
employees may not occur). Options may only be exercised with respect to whole
shares of Company Common Stock and must be exercised in accordance with Section
4.
(g)    No Other Accelerated Vesting. The vesting and exercisability provisions
set forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other such provision expressly refers to the Plan by
name and this Agreement by name and date.
Section 3.    Termination of Options
(a)    Normal Termination Date. Unless earlier terminated pursuant to Section
3(b) or Section 5, the Options shall terminate on the tenth anniversary of the
Grant Date (the “Normal Termination Date”), if not exercised prior to such date.
(b)    Early Termination.
(i)    If the Employee’s employment with the Company terminates for any reason,
any Options held by the Employee that have not vested before the effective date
of such termination of employment or that will not become vested on or after
such date in accordance with Section 2 shall terminate immediately upon such
termination of employment and, if the Employee’s employment is terminated for
Cause or the Employee engages in Competitive Activity or violates the terms of
the Non-Compete Agreement, all Options (whether or not then vested or
exercisable) shall automatically terminate immediately upon such termination in
the case of termination for Cause or the earliest date of Competitive Activity
or such violation and the Participant’s termination if the Participant has
engaged in Competitive Activity or violated the Non-Compete Agreement.
(ii)    All vested Options held by the Employee following the effective date of
a termination of employment shall remain exercisable until the first to occur of
(A) the 90th day following the effective date of the Employee’s termination of
employment (or 12 months in the case of a Special Termination or, in the case of
the Employee’s Retirement if the Employee has entered into a Non-Compete
Agreement, (x) two years from the Option’s vesting date in the case of
Retirement Options and (y) two years from the effective date of the Employee’s
Retirement for any other Options that were vested on the effective date of the
Employee’s Retirement), (B) the Normal Termination Date or (C) the cancellation
of the Options pursuant to Section 5, and, if not exercised within such period,
the Options shall automatically terminate upon the expiration of such period. If
on the first date of the applicable period set forth in Section 3(b)(ii)(A) the
Option is not exercisable solely due to any of the restrictions set forth in
Section 4(b)(A), (B) or (C), the Option will not expire until the earlier of the
Normal Termination Date or 90 days following the first date on which exercise of
the Option ceases to be barred by any such restriction.
Section 4.    Manner of Exercise
(a)    General. Subject to such reasonable administrative regulations as the
Administrator may adopt from time to time, the exercise of vested Options by the
Employee shall be pursuant to procedures contained in the Plan and such other
procedures established by the Administrator from time to time and shall include
the Employee specifying in writing the proposed date on which the Employee
desires to exercise a vested Option (the “Exercise Date”), the number of whole
Shares with respect to which the Options are being exercised (the “Exercise
Shares”) and the aggregate Option Price for such Exercise Shares (the “Exercise
Price”), or such other or different requirements as may be specified by the
Administrator. Unless otherwise determined by the Administrator, (i) on or
before the Exercise Date the Employee shall deliver to the Company full payment
for the Exercise Shares in such manner as is permitted under the Plan
(including, if available, pursuant to a broker-assisted cashless exercise
program established by the Company), in an amount equal to the Exercise Price
plus any required withholding taxes or other similar taxes, charges or fees, and
(ii) on the Exercise Date, the Company shall register the issuance of the
Exercise Shares on its records (or direct such issuance to be registered by the
Company’s transfer agent). The Administrator may require the Employee to furnish
or execute such other documents as the Administrator shall reasonably deem
necessary


2



--------------------------------------------------------------------------------




(i) to evidence such exercise or (ii) to comply with or satisfy the requirements
of the Securities Act, applicable state or non-U.S. securities laws or any other
law.
(b)    Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Options may not be exercised in whole or in part, (A) unless all
requisite approvals and consents of any governmental authority of any kind shall
have been secured, (B) unless the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, (C) at any time that exercise of the Option
would violate the Company’s insider trading policy and unless, if applicable,
the Employee has obtained pre-trading clearance for the exercise and (D) unless
all applicable U.S. federal, state and local and non-U.S. tax withholding
requirements shall have been satisfied. The Company shall use its commercially
reasonable efforts to obtain any consents or approvals referred to in clause (A)
of the preceding sentence, but shall otherwise have no obligations to take any
steps to prevent or remove any impediment to exercise described in such
sentence.
Section 5.    Change in Control.
(a)    Except as set forth in this Section 5 or as otherwise provided by the
Administrator, a Change in Control shall not accelerate the vesting or
exercisability of the Options.
(b)    In the event that the Administrator reasonably determines in good faith,
prior to the occurrence of a Change in Control, that no Alternative Awards will
be provided upon a Change in Control, each unvested Option shall vest, and shall
be canceled in exchange for a payment equal to the excess, if any, of the Change
in Control Price over the applicable Option Price.
Section 6.    Certain Definitions. As used in this Agreement, capitalized terms
that are not defined herein have the respective meaning given in the Plan, and
the following additional terms shall have the following meanings:
“Company” means SiteOne Landscape Supply, Inc.; provided that for purposes of
determining the status of Employee’s employment with the “Company,” such term
shall include the Company and/or any of its Subsidiaries that employ the
Employee.
“Employee” means the grantee of the Options, whose name is set forth on Exhibit
A hereto; provided that for purposes of Section 4 and Section 7, following such
person’s death “Employee” shall be deemed to include such person’s beneficiary
or estate and following such Person’s Disability, “Employee” shall be deemed to
include such person’s legal representative.
“Non-Compete Agreement” means a non-compete and non-solicit agreement between
the Employee and the Company, in a form customarily used by the Company, under
which the Employee has agreed not to compete with or solicit customers,
suppliers or employees of the Company or any of the Subsidiaries during the
two-year period immediately following the effective date of the Employee’s
Retirement.
“Option Price” means, with respect to each share of Company Common Stock covered
by an Option, the purchase price specified in Section 1(b) for which the
Employee may purchase such share of Company Common Stock upon exercise of an
Option.
“Retirement” means the Employee’s voluntarily resignation at or after attaining
the age of 60, so long as the Employee has provided at least 10 years of service
to the Company as an Employee (or, if approved by the Administrator, as a
Consultant or Director).
Section 7.    Miscellaneous.
(a)    Withholding. The Company or one of its Subsidiaries shall require the
Employee to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Options.


3



--------------------------------------------------------------------------------




(b)    No Rights as Stockholder; No Voting Rights. The Employee shall have no
rights as a stockholder of the Company with respect to any Shares covered by the
Options until the exercise of the Options and delivery of the Shares. No
adjustment shall be made for dividends or other rights for which the record date
is prior to the delivery of such Shares.
(c)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Employee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.
(d)    Nature of Award. This award of Options and any delivery or payment in
respect thereof constitutes a special incentive payment to the Employee and
shall not be taken into account in computing the amount of salary or
compensation of the Employee for the purpose of determining any retirement,
death or other benefits under (x) any retirement, bonus, life insurance or other
employee benefit plan of the Company, or (y) any agreement between the Company
and the Employee, except as such plan or agreement shall otherwise expressly
provide.
(e)    Non-Transferability of Options. The Options may be exercised only by the
Employee, or, following the Employee’s death, by his designated beneficiary or
by his estate in the absence of a designated beneficiary. The Options are not
assignable or transferable, in whole or in part, and they may not, directly or
indirectly, be offered, transferred, sold, pledged, assigned, alienated,
hypothecated or otherwise disposed of or encumbered (including, but not limited
to, by gift, operation of law or otherwise) other than by will or by the laws of
descent and distribution to the estate of the Employee upon the Employee’s death
or with the Company’s consent.
(f)        Forfeiture of Awards. The Options granted hereunder (and gains earned
or accrued in connection therewith) shall be subject to such generally
applicable policies as to forfeiture and recoupment (including, without
limitation, upon the occurrence of material financial or accounting errors,
financial or other misconduct, Competitive Activity) as may be adopted by the
Administrator or the Board from time to time and communicated to the Employee,
and are otherwise subject to forfeiture or disgorgement of profits as set forth
in Article XIII of the Plan. The Employee hereby appoints the Company as the
Employee’s attorney-in-fact of the undersigned to take such actions as may be
necessary or appropriate to effect a transfer of the record ownership of any
Shares acquired from the Options to which such forfeiture or disgorgement
provisions may apply.
(g)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Options evidenced hereby, the Employee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Employee pursuant to applicable securities laws) regarding
the Company and its Subsidiaries, the Plan, this Agreement and the Options via
Company website or other electronic delivery.
(h)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(i)        Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a


4



--------------------------------------------------------------------------------




waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.
(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(j)        Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other party.
(k)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(l)        Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this section.
(m)    Lock-Up Periods. If the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital stock, the Employee shall not effect any public sale (including a
sale under Rule 144 under the Securities Act or other similar provision of
applicable law) or distribution of any Company Common Stock, other than as part
of such underwritten public offering, during the 20 days prior to and the 90
days after the effective date of such registration statement (or such other
period, not to exceed 180 days, as may be generally applicable to or agreed by
the Company with respect to its transactions in its own Shares). If the Company
files a prospectus in connection with a takedown from a shelf registration
statement, the Associate shall not effect any public sale (including a sale
under Rule 144 under the Securities Act or other similar provision of applicable
law) or distribution of any Company Common Stock, other than as part of such
offering, for 20 days prior to and 90 days after the date the prospectus
supplement is filed with the Securities and Exchange Commission.
(n)    Trading Policies. The Employee acknowledges and agrees that he or she
shall be subject to, and shall comply with, any of the Company's trading
policies, as in effect from time to time.
(o)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement. Unless otherwise indicated, section
and exhibit references in this Agreement refer to this Agreement.
(p)    Acceptance of Options and Agreement. The Employee has indicated his or
her consent and acknowledgement of the terms of this Agreement pursuant to the
instructions provided to the Employee by or on behalf of the Company. The
Employee acknowledges receipt of the Plan, represents to the Company that he or
she has read and understood this Agreement and the Plan, and, as an express
condition to the grant of the Options under this Agreement, agrees to be bound
by the terms of both this Agreement and the Plan. The Employee and the Company
each agrees and acknowledges that the use of electronic media (including,
without limitation, a clickthrough button or checkbox on a website of the
Company or a third-party administrator) to indicate the Employee’s confirmation,
consent, signature, agreement and delivery of this Agreement and the Options is
legally valid and has the same legal force and effect as if the Employee and the
Company signed and executed this Agreement in paper form. The same use of
electronic media may be used for any amendment or waiver of this Agreement.




5



--------------------------------------------------------------------------------




Exhibit A to
Employee Stock Option Agreement


Employee:
 
 




Grant Date:
, 201
 




Options granted hereby:
 
 




Option Price:
 
 
 
 
 



Vesting Date
 


Percentage Vesting
on such Vesting Date
 
 
 
 
 



6

